        Case 1:17-cv-01216-ABJ Document 77 Filed 02/21/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                     Plaintiffs,

 v.                                              Civil Action No. 17-1216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                    Defendants.


                              JOINT STATUS REPORT

      Pursuant to the Court’s February 7, 2020 Minute Order, the Parties submit

this Joint Status Report.

      The Parties jointly request that the Court extend the stay of this case until

April 3, 2020, while they continue their good faith efforts to resolve the litigation

through mediation. Fed. R. Civ. P. 6(b)(1)(A).

      The Parties have continued to make progress through formal mediation as

described in their previous reports to the Court. See ECF Nos. 73, 76. The Parties,

with the support of the mediators, therefore wish to continue their mediation efforts

until April 3, 2020, understanding that if those efforts have ceased to be productive

before that time, or if the Parties reach a settlement, they will promptly inform the

Court. No other existing deadline will be affected by this additional time.
       Case 1:17-cv-01216-ABJ Document 77 Filed 02/21/20 Page 2 of 2



Dated: February 21, 2020.                 Respectfully submitted,

/s/ Scott Michelman
Scott Michelman (D.C. Bar No. 1006945)    KARL A. RACINE
Arthur B. Spitzer (D.C. Bar No. 235960)   Attorney General for the District of
Michael Perloff (D.C. Bar No. 1601047)    Columbia
American Civil Liberties Union
Foundation of the District of Columbia    TONI MICHELLE JACKSON
915 15th Street NW, Second Floor          Deputy Attorney General
Washington, D.C. 20005                    Public Interest Division
(202) 457-0800
                                          /s/ Fernando Amarillas
smichelman@acludc.org
                                          FERNANDO AMARILLAS [974858]
                                          Chief, Equity Section
Counsel for Plaintiffs
                                          /s/ Micah Bluming
                                          SCOTT P. KENNEDY [1658085]
                                          MICAH BLUMING [1618961]
                                          Assistant Attorneys General
                                          441 Fourth Street, N.W.
                                          Suite 630 South
                                          Washington, D.C. 20001
                                          (202) 724-7272
                                          (202) 730-1833 (fax)
                                          micah.bluming@dc.gov
                                          scott.kennedy@dc.gov

                                          Counsel for the District of Columbia

                                          /s/ Joseph A. Gonzalez
                                          Joseph A. Gonzalez (D.C. Bar No.
                                          995057)
                                          SCHERTLER & ONORATO, LLP
                                          901 New York Avenue, N.W.
                                          Suite 500
                                          Washington, D.C. 20001
                                          Telephone: 202-628-4199

                                          Counsel for Defendant John Doe




                                      2
